   Case 4:18-cr-06054-EFS       ECF No. 239-1       filed 10/01/20    PageID.3768 Page 1 of 1


                                           WITNESS LIST
                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
          UNITED STATES OF AMERICA
                   Plaintiff,

                        -vs-
                                                             Location:      Richland, WA
             SAMI ANWAR (1);
                                                             Case No.:      4:18-CR-6054-EFS-1, 2, 3
    MID COLUMBIA RESEARCH LLC (2); and
          ZAIN RESEARCH LLC (3),

                      Defendants.
                JURY TRIAL DATES: September 30, 2020 through October 1, 2020

    HON. EDWARD F. SHEA                         Ronelle Corbey                       Sara Gore
          Presiding Judge                       Court Reporter                 Courtroom Deputies
                   Tyler Tornabene
                                                                     Gary Metro for all Defendants
                   Daniel Fruchter
                Government Counsel                                         Defense Counsel


  Date     Identifications/Exhibits Discussed   Government                   Name of Witness
          422, 423b, 424, 429, 418, 419,
          417, 421, 426, 436, 437, 105,
          140, 352, 277, 504, 505, 506,
9/30/2020 507, 517, 381, 318, 379, 380,         Government    Craig Tom, DEA
          386, 378, 401, 501, 502, 503,
          509, 510, 513, 516, 511, 512,
          514, 520, 519, 515, 83
